Exhibit 10.1

 

C L I F F O R D

C H A N C E

  LIMITED LIABILITY PARTNERSHIP    

 

CONFORMED COPY

 

DATED 13 DECEMBER 2005

 

OCTEL CORP. AND CERTAIN SUBSIDIARIES

AS OBLIGORS

 

BARCLAYS BANK PLC

LLOYDS TSB BANK PLC

THE GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND

AS ARRANGER

 

WITH

 

LLOYDS TSB BANK PLC

AS FACILITY AGENT AND SECURITY AGENT

 

--------------------------------------------------------------------------------

 

AMENDMENT AND RESTATEMENT AGREEMENT

RELATING TO A

FACILITY AGREEMENT

DATED 29 OCTOBER 2001 AS AMENDED ON 21 DECEMBER 2001, 18 MARCH 2002 AND 27 MARCH
2003 AND AMENDED AND RESTATED ON 30 JANUARY 2004 AND AMENDED ON 31 AUGUST 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

THIS AGREEMENT is dated 13 December 2005 and made between:

 

(1) OCTEL CORP. (the “Parent”);

 

(2) THE SUBSIDIARIES of the Parent listed in Schedule 3 (The Obligors) as
obligors (the “Obligors”);

 

(3) BARCLAYS BANK PLC, LLOYDS TSB BANK PLC and THE GOVERNOR AND COMPANY OF THE
BANK OF SCOTLAND as arrangers (whether acting individually or together, the
“Arranger”);

 

(4) BARCLAYS BANK PLC, LLOYDS TSB BANK PLC, THE GOVERNOR AND COMPANY OF THE BANK
OF SCOTLAND and CREDIT SUISSE, ZUG as the Lenders (the “Lenders”);

 

(5) HBOS TREASURY SERVICES PLC as an acceding hedging bank;

 

(6) LLOYDS TSB BANK PLC as the facility agent (the “Facility Agent”); and

 

(7) LLOYDS TSB BANK PLC as the security agent and trustee for the Finance
Parties (the “Security Agent”).

 

IT IS AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

 

In this Agreement:

 

“Effective Date” means the date on which the Agent confirms to the Lenders and
the Borrower that it has received each of the documents listed in Schedule 1
(Conditions Precedent) in a form and substance satisfactory to the Agent.

 

“Original Facility Agreement” means the US$250,000,000 facilities agreement
dated 29 October 2001 between the Parent, the Arrangers, the Lenders and others
as amended and amended and restated from time to time prior to the date of this
Agreement.

 

“Octel International” means Octel International Limited registration number
3316194.

 

“Restated Agreement” means the Original Facility Agreement, as amended by this
Agreement, the terms of which are set out in Schedule 2 (Restated Agreement).

 

“Restatement Documents” means:

 

  (a) this Agreement;

 

  (b) the Restated Agreement;

 

  (c) the Restated Securities (as defined in Schedule 2); and

 

  (d) the Fee Letter (as defined in Schedule 2).

 

- 1 -



--------------------------------------------------------------------------------

1.2 Incorporation of Defined Terms

 

  (a) Unless a contrary indication appears, a term defined in the Original
Facility Agreement has the same meaning in this Agreement.

 

  (b) The principles of construction set out in the Original Facility Agreement
shall have effect as if set out in this Agreement.

 

1.3 Clauses

 

  (a) In this Agreement any reference to a “Clause” or “Schedule” is, unless the
context otherwise requires, a reference to a Clause or Schedule of this
Agreement.

 

  (b) Clause and Schedule headings are for ease of reference only.

 

2. RESTATEMENT OF ORIGINAL FACILITY AGREEMENT

 

With effect from the Effective Date the Original Facility Agreement shall be
amended and restated so that it shall be read and construed for all purposes as
set out in Schedule 2 (Restated Agreement).

 

3. REPRESENTATIONS

 

Each Obligor makes the representations and warranties set out in clause 20
(Representations) of the Restated Agreement at the relevant times set out
therein as if each reference in those representations and warranties to “this
Agreement” or “the Finance Documents” includes a reference to (a) this Agreement
and (b) the Restated Agreement.

 

4. ACCESSION OF BILATERAL BANK

 

With effect from the Effective Date, Lloyds TSB Bank PLC agrees to become a
Bilateral Bank and to be bound by the terms of the Restated Agreement as a
Bilateral Bank pursuant to clause 25.9 (Accession of Bilateral Banks) of the
Restated Agreement.

 

5. ACCESSION OF HEDGING BANK

 

With effect from the Effective Date, HBOS Treasury Services plc agrees to become
a Hedging Bank and to be bound by the terms of the Restated Agreement as a
Hedging Bank pursuant to clause 25.10 (Accession of Hedging Banks) of the
Restated Agreement.

 

6. CHANGE OF OBLIGORS’ AGENT

 

All parties agree that with effect from the Effective Date the Obligors’ Agent
shall be Octel Finance who with effect from such date shall have all the power,
rights and obligations allocated to the Obligors’ Agent in the Restated
Agreement and with effect from the Effective Date AOC shall cease to be the
Obligor’s Agent.

 

7. RESIGNATION OF OCTEL INTERNATIONAL

 

7.1 Confirmation

 

The Parent and Octel International each confirm that:

 

  (a) no Default is continuing or would result from the resignation of Octel
International as a Borrower; and

 

- 2 -



--------------------------------------------------------------------------------

  (b) Octel International is under no actual or contingent obligations as a
Borrower under any Finance Document.

 

7.2 Finance Party approval

 

Based upon the confirmation contained in Clause 7.1 (Confirmation) above, as at
the Effective Date, the Finance Parties consent to Octel International resigning
as a Borrower and with effect from the Effective Date Octel International shall
cease to be a Borrower (but shall, for the avoidance of doubt, continue to be a
Guarantor).

 

8. WAIVER

 

The Finance Parties hereby agree to the Borrowers on the Effective Date
prepaying all amounts owing to Allied Irish Banks P.L.C under the Original
Facility Agreement and agree that the amounts may be directly paid to Allied
Irish Banks P.L.C. and that clauses 9 (Prepayment, Cancellation and Increase)
and 29 (Sharing Among the Finance Parties) of the Original Facility Agreement
shall not apply to such amounts received by Allied Irish Banks P.L.C.

 

9. OBLIGORS’ CONSENT TO FACILITY INCREASE

 

The Parent and the Obligors acknowledge that:

 

  (a) under clause 8 (Extension of Facility) of the Restated Agreement the
Obligor’s Agent may request up to two extensions of the Termination Date; and

 

  (b) under clause 9.8 (Tranche 1 Increase in Facility B) or 9.9 (Tranche 2
Increase in Facility B) of the Restated Agreement the Parent may procure that
one or more Additional Lenders agree to provide additional Facility B
Commitments so that the Total Commitments may be increased up to US$200,000,000,

 

and confirm that the Guarantee provided under clause 19 (Guarantee and
Indemnity) of the Facility Agreement, the Security Documents and the Restated
Security Documents are and will remain in full force and effect and guarantee
and secure in favour of each Finance Party the performance by each Obligor of
all the Obligors obligations under the Finance Documents including (without
limitation) (i) if the Termination Date is extended or (ii) the Facility B
Commitments are increased, each as described in paragraphs (a) and (b) above.

 

10. CONTINUITY AND FURTHER ASSURANCE

 

10.1 Continuing obligations

 

The provisions of the Finance Documents shall, save as amended in this
Agreement, continue in full force and effect.

 

10.2 Further assurance

 

Each Obligor shall, at the request of the Agent and at its own expense, do all
such acts and things necessary to give effect to the amendments effected or to
be effected pursuant to this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

11. FEES, COSTS AND EXPENSES

 

11.1 Transaction expenses

 

Subject to the Fee Letter, Octel Finance Limited shall promptly on demand pay
the Agent the amount of all costs and expenses (including legal fees) reasonably
incurred by it in connection with the negotiation, preparation, printing and
execution of this Agreement and any other documents referred to in this
Agreement.

 

11.2 Enforcement costs

 

Octel Finance Limited shall, within three Business Days of demand, pay to each
Finance Party the amount of all costs and expenses (including legal fees)
incurred by that Finance Party in connection with the enforcement of, or the
preservation of any rights under this Agreement.

 

11.3 Stamp taxes

 

Octel Finance Limited shall pay and, within three Business Days of demand,
indemnify each Finance Party against any cost, loss or liability that Finance
Party incurs in relation to all stamp duty, registration and other similar Taxes
payable in respect of this Agreement.

 

12. MISCELLANEOUS

 

12.1 Incorporation of terms

 

The provisions of clause 35 (Remedies and waivers), clause 34 (Partial
Invalidity), clause 40 (Governing Law) and clause 41 (Enforcement) of the
Original Facility Agreement shall be incorporated into this Agreement as if set
out in full in this Agreement and as if references in those clauses to “this
Agreement” or “the Finance Documents” are references to this Agreement.

 

12.2 Designation as Finance Document, Accession Letter and Resignation Letter

 

Octel Finance Limited and the Agent designate this Agreement as a Finance
Document, a Accession Letter and a Resignation Letter by execution of this
Agreement for the purposes of the definition of Finance Document, Accession
Letter and Resignation Letter in the Original Facility Agreement.

 

12.3 Counterparts

 

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.

 

- 4 -



--------------------------------------------------------------------------------

SCHEDULE 1

 

CONDITIONS PRECEDENT

 

1. Obligors

 

  (a) A copy of the constitutional documents of each Obligor.

 

  (b) A copy of a resolution of the board of directors of each Obligor:

 

  (i) approving the terms of, and the transactions contemplated by, this
Agreement and resolving that it execute this Agreement;

 

  (ii) authorising a specified person or persons to execute this Agreement on
its behalf; and

 

  (iii) authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with this Agreement.

 

  (c) A specimen of the signature of each person authorised by the resolution
referred to in paragraph (b) above.

 

  (d) A certificate of an authorised signatory of the relevant Obligor
certifying that each copy document relating to it specified in this Schedule 1
is correct, complete and in full force and effect as at a date no earlier than
the date of this Agreement.

 

  (e) The Group Structure Chart.

 

  (f) To the extent not otherwise provided above, the constitutive documents of
any member of the Group incorporated in England and Wales or the U.S. whose
shares are subject to Security under any of the Restated Securities together
with any resolutions of the shareholders of such member of the Group adopting
such changes to the constitutive documents of such member of the Group as the
Agent shall have reasonably required (prior to the date of this Agreement) to,
among other things, remove any restriction on any transfer of shares or
partnership interests (or equivalent) in such member of the Group pursuant to
any enforcement of any of such Restated Securities or a certificate of an
authorised signatory of the relevant Group member confirming that the
constitutive documents of such Group member have not changed since they were
last provided to the Agent.

 

  (g) A copy of a good standing certificate (including verification of tax
status) with respect to each U.S. Obligor, issued as of a recent date by the
Secretary of State or other appropriate official of each U.S. Obligor’s
jurisdiction of incorporation or organisation.

 

- 5 -



--------------------------------------------------------------------------------

2. Legal Opinions

 

  (a) A legal opinion of Clifford Chance LLP, legal advisers to the Arranger and
the Agent in England as to English law, substantially in the form distributed to
the Lenders prior to signing this Agreement.

 

  (b) A legal opinion of Clifford Chance LLP, legal advisers to the Arranger and
the Agent as to the laws of the U.S.A., substantially in the form distributed to
the Lenders prior to signing this Agreement.

 

  (c) A legal opinion of Bär & Karrer, the legal advisers to the Arranger and
the Agent as to Swiss law, substantially in the form distributed to the Lenders
prior to signing this Agreement.

 

3. Accounts

 

  (a) The audited financial statements of each Obligor other than Octel GmbH,
Octel Alchemy and Octel Finance for the financial year ended 31 December 2004.

 

  (b) The financial statements of Octel Alchemy for the financial year ended
31 December 2004.

 

4. Other Finance Documents

 

  The Fee Letter (as defined in Schedule 2).

 

5. Security

 

  (a) Duly executed Restated Debentures in the agreed form (to be dated the
Effective Date).

 

  (b) Duly executed Restated Swiss Assignment Agreement in the agreed form (to
be dated the Effective Date).

 

  (c) Duly executed Restated US Security Documents in the agreed form (to be
dated the Effective Date).

 

  (d) Duly executed Restated English Share Pledge in the agreed form (to be
dated the Effective Date).

 

  (e) Duly executed Restated Swiss Share Pledges in the agreed form (to be dated
the Effective Date).

 

6. Perfection of Security

 

  (a) Key Properties - Registration:

 

  (i) The results of HM Land Registry searches in favour of the Agent on the
appropriate forms against all of the registered titles comprising each Key
Property giving not less than 14 days priority beyond the date each Key Property
became subject to the terms of the relevant Finance Documents and showing no
adverse entries.

 

- 6 -



--------------------------------------------------------------------------------

  (ii) An undertaking from Hammonds (legal counsel to AOC) to use reasonable
endeavours to satisfy any requisitions raised by HM Land Registry without delay
in connection with the application to register the Security created in respect
of each Key Property under the Restatement Documents.

 

  (iii) Appropriate land registry application forms completed, land registry
fees (including any related fees) to enable Clifford Chance LLP to register the
Security created in respect of each Key Property under the Restatement
Documents.

 

  (iv) Title Deeds for Key Properties and the Bletchley Property.

 

  (v) Notice of Charge (to be dated the Effective Date).

 

  (b) All original share certificates and related stock transfer forms executed
in blank in relation to shares subject to the Security Documents to the extent
appropriate under applicable law.

 

  (c) Executed notices of assignment/charge (to be dated the Effective Date) of
any contracts specifically identified in the Security Documents and any bank
accounts listed in the Security Documents.

 

7. Other documents and evidence

 

  (a) Evidence that the fees, costs and expenses then due pursuant to Clause 11
(Fees costs and expenses) of this Agreement and Clause 13 (Fees) and Clause 18
(Costs and expenses) of the Restated Agreement have been paid.

 

  (b) Either (i) a letter from the Parent to the Agent (attaching supporting
advice from the Borrower’s English solicitors) confirming that each of the
Original Obligors incorporated in England is not prohibited by Section 151 of
the Companies Act 1985 from entering into the Restatement Documents and/or
(ii) evidence that each of the Original Obligors incorporated in England has
done all that is necessary (including, without limitation, by re-registering as
a private company) to follow the procedures set out in Sections 155 to 158 of
the Companies Act 1985 in order to enable it to enter into the Restatement
Documents and perform its obligations under the Restatement Documents.

 

  (c)

A certificate of the Chief Financial Officer of each U.S. Obligor stating that
the respective company is Solvent after the application of the proceeds thereof
in accordance with Clause 3 of the Restated Agreement and the payment of all
estimated legal, accounting and other fees related to this Agreement and the
consummation of the other transactions contemplated hereby. For purposes of this
certificate, “Solvent” means with respect to such U.S. Obligor on any date of
determination that (a) the fair value of the property of such person is greater
than the total amount of liabilities (including contingent and unliquidated
liabilities) of such person; (b) the present fair saleable value of the assets
of such person is not less than the amount which will be required to pay the
probable liability of such person on its debts as they become absolute and

 

- 7 -



--------------------------------------------------------------------------------

 

mature; (c) such person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such person’s ability to pay as such debts and
liabilities mature; and (d) such person is not engaged in a business or
transaction, and is not about to engage in a business or transaction, for which
such person’s property would constitute unreasonably small capital. In computing
the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed at the amount which, in lights of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual and matured liability.

 

  (d) A side letter from the Parent to the Agent for the purposes of the
definition of Permitted Dividend Amount in the Restated Agreement.

 

  (e) A Utilisation Request for an amount equal to the total amount owing to
Allied Irish Banks P.L.C. as at the Effective Date and which specifies that the
proceeds of the Loan, the subject of the Utilisation Request, be paid to an
account nominated by Allied Irish Banks P.L.C.

 

  (f) A compliance certificate showing the Leverage Ratio at the Restatement
Date.

 

- 8 -



--------------------------------------------------------------------------------

SCHEDULE 2

 

RESTATED AGREEMENT

 

- 9 -



--------------------------------------------------------------------------------

SCHEDULE 3

 

THE OBLIGORS

 

Name of Borrower

--------------------------------------------------------------------------------

  

Jurisdiction of Incorporation and registration
number (or equivalent, if any)

--------------------------------------------------------------------------------

The Associated Octel Company Limited

   England, 344359

Octel Developments PLC

   England, 3516662

Octel Petroleum Specialties Limited

   England, 3316334

Octel Finance Limited

   England, 5330706

Name of Guarantor

--------------------------------------------------------------------------------

  

Jurisdiction of Incorporation and registration
number (or equivalent, if any)

--------------------------------------------------------------------------------

The Associated Octel Company Limited

   England, 344359

Octel Petroleum Specialties Limited

   England, 3316334

Octel Developments PLC

   England, 3516662

Octel Corp.

   Delaware, USA,

OboAdler Company Limited

   England, 3760777

Octel Trading Limited

   England, 3516648

Octavision Limited

   England, 4109325

Octel International Limited

   England, 3316194

Alcor Chemie Vertriebs GmbH

   Switzerland, CH-170.4.002.974-7

Associated Octel Company (Plant) Limited

   England, 873396

Octel America Inc.

   Delaware, U.S.A.

Octel Finance Limited

   England, 5330706

Octel Alchemy

   England, 4998182

Octel GmbH

   Switzerland, CH-170.4.004.645-1

Octel Starreon LLC

   Delaware, U.S.A.

 

- 10 -



--------------------------------------------------------------------------------

SIGNATURES

 

The Parent

 

OCTEL CORP.

By:  

Paul Jennings

 

The Obligors

 

THE ASSOCIATED OCTEL COMPANY LIMITED

By:  

Simon Nuttall

 

OCTEL DEVELOPMENTS PLC By:  

Simon Nuttall

 

OCTEL PETROLEUM SPECIALTIES LIMITED By:  

Simon Nuttall

 

OCTEL FINANCE LIMITED By:  

Simon Nuttall

 

OBOADLER COMPANY LIMITED By:  

Simon Nuttall

 

OCTEL TRADING LIMITED By:  

Simon Nuttall

 

OCTAVISION LIMITED By:  

Simon Nuttall

 

- 11 -



--------------------------------------------------------------------------------

OCTEL INTERNATIONAL LIMITED By:  

Simon Nuttall

 

ALCOR CHEMIE VERTRIEBS GMBH By:  

M Wettstein

 

ASSOCIATED OCTEL COMPANY (PLANT) LIMITED By:  

Simon Nuttall

 

OCTEL AMERICA INC. By:  

Paul Jennings

 

OCTEL ALCHEMY By:  

Simon Nuttall

 

OCTEL GMBH By:  

M Wettstein

 

OCTEL STARREON LLC By:  

Paul Jennings

 

The Arranger

 

BARCLAYS BANK PLC

By:  

Alan Brown

 

LLOYDS TSB BANK PLC By:  

Jenny Murray

 

- 12 -



--------------------------------------------------------------------------------

THE GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND By:  

Alastair Donald

 

The Facility Agent

 

LLOYDS TSB BANK PLC

By:  

Jenny Murray

 

The Security Agent

 

LLOYDS TSB BANK PLC

By:  

Jenny Murray

 

The Lenders

BARCLAYS BANK PLC

By:  

Alan Brown

 

LLOYDS TSB BANK PLC By:  

Scott Downes

 

THE GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND By:  

Alastair Donald

 

CREDIT SUISSE, ZUG By:  

Daniel Schaeublin and Andreas Tschopp

 

Hedging Bank

 

HBOS TREASURY SERVICES PLC

By:  

Andrew Wells

 

- 13 -